DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office Correspondence.
Priority
This application is a continuation of U.S. Application No. 16/666,153, filed on October 28, 2019, and issuing as U.S. Patent No. 11,151,282, which is a continuation of U.S. Application No. 15/392,473, filed on December 28, 2016, and issued as U.S. Patent No. 10,460,127, and claims the benefit of U.S. Provisional Application No. 62/272,597 filed on December 29, 2015.

Double Patenting
Claim 1 – 20 of this application is patentably indistinct from claims 1 – 20 of Application No. 16/666,153, now U.S. Patent 11,151,282. Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the Instant application are claiming common subject matter, as follows: 
  Instant application 16/666,153
Co-pending Application 16/666,153
1. A system for providing material based on a user-initiated request, the system comprising: 
a server connected to a network; a first electronic memory connected to one or both of the server and the network, the first electronic memory comprising a stored data structure from a first entity, wherein the data structure maps selected keyword combinations to corresponding icons and/or links, and to particular material corresponding to each keyword combination; 

wherein the server is configured to: present one or more icons and/or links associated with user-initiated results having at least a portion of corresponding selected keywords using the stored data structure; 




store received contact data of a particular user in a record of an initial table of a second electronic memory; 

transform data in at least one or more fields of the record for the particular user in the initial table to generate a record for the particular user in a sanitized table of the second electronic memory; and cause the sending of particular material received from the first entity, the particular material corresponding to the user-initiated request using a user selected icon and/or link and contact data for the particular user obtained from the sanitized table.

2. The system of Claim 1, wherein the sending comprises sending a physical item via a distribution network.

3. The system of Claim 1, wherein the contact data comprises a social network identification, a social network name or a social network name alias.

4. The system of Claim 1, wherein the server is further configured to access the data structure corresponding to the user selected icon and/or link and perform a look-up in the data structure for the at least a portion of the keywords to identify the corresponding material.




5. The system of Claim 1, wherein the particular material that is sent comprises material on products, services or information, product or service samples.


6. The system of Claim 1, wherein data obtained from the record for the particular user in the sanitized table has been tokenized to replace certain information.

7. The system of Claim 1, wherein the user-initiated results are based on a user keyword search.



























8. A system for providing an item, the system comprising: a server in connection with a network, the server configured to: 
receive, via the network, a data structure from a first entity, wherein the data structure maps selected keyword combinations to corresponding icons and/or links, and to particular information or material corresponding to each keyword combination; 
store the data structure in a first electronic memory; present one or more icons and/or links associated with user-initiated results having at least a portion of corresponding selected keywords using the data structure; 
store contact data of a particular user in a record of an initial table of a second electronic memory; 
transform data in at least one or more fields of the record for the particular user in the initial table to generate a record for the particular user in a sanitized table of the second electronic memory; and 
cause the sending of particular material received from the first entity, the particular material corresponding to the user-initiated results using a user selected icon and/or link and contact data for the particular user obtained from the sanitized table.

9. The system of Claim 8, wherein the sending comprises sending a physical item.

10. The system of Claim 8, wherein the sending comprises sending the particular information via email or other electronic communication mode or channel.

11. The system of Claim 8, wherein the server is additionally configured to: request a product or service or information rating preference of the particular user; receive the product or service or information rating preference from the particular user; and store the product or service or information rating preference in the record corresponding to the particular user in the sanitized table.

12. The system of Claim 8, wherein the contact data comprises a social network identification, a social network name or a social network name alias.

13. The system of Claim 8, wherein the user-initiated results include search engine results, web page results or memory resident application results.

14. The system of Claim 8, wherein causing the sending of the particular material corresponding to the user-initiated results based on the user selected icon and/or link comprises accessing the data structure corresponding to the user selected icon and/or link and performing a look-up in the data structure for the at least a portion of the keywords to identify the corresponding material.

15. The system of Claim 8, wherein the server is additionally configured to, in parallel with causing the sending, display a web page based on the user selected icon and/or link displayed adjacent to one of the associated user-initiated result items on an electronic display of a computing device corresponding to the particular user.

16. The system of Claim 8, wherein data obtained from the record for the particular user in the sanitized table has been tokenized to replace certain information.

17. The system of Claim 8, wherein a computing device corresponding to the particular user is at least intermittently connected to the server via the network

18. A system for providing material based on a user-initiated request, the system comprising: a server in connection with a network, the server having one or more processors configured to: access a first electronic memory having previously stored contact information for a user in a record of an initial table of the first electronic memory; transform data in one or more fields of the record for the user in the initial table to generate a record for the user in a sanitized table of the first electronic memory; access a second electronic memory having a stored data structure from a first entity, wherein the data structure maps selected keyword combinations to corresponding icons and/or links, and to particular material corresponding to each keyword combination; present one or more icons and/or links associated with user-initiated results having at least a portion of corresponding identified keywords in the user record, wherein the icons and/or links are displayed with the associated user-initiated results on an electronic display of a computing device corresponding to the user; and cause the sending of the particular material received from the first entity, the particular material corresponding to the user-initiated request based on a user selected icon and/or link and contact data for the user obtained from the sanitized table.

19. The system of Claim 18, wherein the one or more processors are additionally configured to, in parallel with causing the sending, display a web page based on the user selected icon and/or link displayed adjacent to the associated user-initiated results on the electronic display of the computing device corresponding to the user.


20. The system of Claim 18, wherein the one or more processors are additionally configured to: present an application or form on the electronic display of the computing device corresponding to the user to request the contact information of the user; receive the contact information of the user; and store the contact data in the record for the user of the initial table of the first electronic memory.
 

1. A method of providing an item, the method comprising: 


receiving, at a server via a network, a data structure from a first entity, wherein the data structure maps selected keyword combinations to corresponding icons and/or links, and to particular information or material corresponding to each keyword combination; 



presenting one or more icons and/or links associated with user-initiated results having at least a portion of corresponding selected keywords using the data structure, wherein the icons and/or links are displayed adjacent to associated user-initiated result items on an electronic display of a computing device corresponding to a particular user; 

storing contact data of the particular user in a record of an initial table of an electronic memory; 

transforming data in at least one or more fields of the record for the particular user in the initial table to generate a record for the particular user in a sanitized table of the electronic memory; and 
causing the sending of particular material received from the first entity, the particular material corresponding to the user-initiated results using a user selected icon and/or link and contact data for the particular user obtained from the sanitized table. 

2. The method of claim 1, wherein the sending comprises sending physical material. 

6.  The method of claim 1, wherein the contact data comprises a social network identification, a social network name or a social network name alias.

8.    The method of claim 1, wherein initiating the sending of the particular material corresponding to the user-initiated results based on the user selected icon and/or link comprises accessing the data structure corresponding to the user selected icon and/or link and performing a look-up in the data structure for the at least a portion of the keywords to identify the corresponding material.

9.    The method of claim 1, wherein the particular material that is sent comprises material on products, services or information, product or service samples for free or for a fee. 

11.  The method of claim 1, wherein data obtained from the record for the particular user in the sanitized table has been tokenized to replace certain information for security.

7.    The method of claim 1, wherein the user-initiated results include search engine results, web page results or memory resident application results.
5.  The method of claim 1, additionally comprising: presenting terms of use and an opt-in agreement to the particular user; receiving an acceptance or denial of the terms of use and the opt-in agreement from the particular user; and storing the acceptance or denial of the terms of use and the opt-in agreement in the record corresponding to the particular user in the sanitized table.

3. The method of claim 1, wherein the sending comprises sending the particular information via email or other electronic communication mode or channel.

4.  The method of claim 1, additionally comprising: requesting a product or service or information rating preference of the particular user; receiving the product or service or information rating preference from the particular user; and storing the product or service or information rating preference in the record corresponding to the particular user in the sanitized table. 

12.    A method of providing material based on a user-initiated request in a system including at least a computing device, a server, a network and at least one electronic memory, the method comprising: 
accessing a first electronic memory having previously stored contact information for a user in a record of an initial table of a first electronic memory;
transforming data in at least one or more fields of the record for the user in the initial table to generate a record for the user in a sanitized table of the first electronic memory; 
accessing a second electronic memory having a previously stored data structure from a first entity, wherein the data structure maps selected keyword combinations to corresponding icons and/or links, and to particular material corresponding to each keyword combination; 
presenting one or more icons and/or links associated with user-initiated results having at least a portion of corresponding identified keywords in the user record, wherein the icons and/or links are displayed with the associated user-initiated results on an electronic display of a computing device corresponding to the user; and
causing the sending of the particular material received from the first entity, the particular material corresponding to the user-initiated request based on a user selected icon and/or link and contact data for the user obtained from the sanitized table.
10.  The method of claim 1, additionally comprising, in parallel with causing the sending, displaying a web page based on the user selected icon and/or link displayed adjacent to associated search result item on the electronic display of the computing device corresponding to the particular user. 


13. The method of claim 12, wherein the sending comprises sending physical material.


14. The method of claim 12, additionally comprising: 
obtaining missing contact data and/or a terms of use agreement at least partially established and an opt-in agreement from the user; and 
storing the obtained contact data and/or the terms of use and the opt-in agreement in the record for the user of the initial table in the first electronic memory. 15. The method of claim 12, wherein the contact data comprises a social network identification, a social network name or a social network name alias. 


16. The method of claim 12, wherein causing the sending of the material corresponding to the user-initiated request based on the user selected icon and/or link comprises accessing the data structure corresponding to the user selected icon and/or link and performing a look-up in the data structure for the at least a portion of the keywords to identify the corresponding material. 17. The method of claim 12, wherein the particular material that is sent comprises material on products, services or information, product or service samples for free or for a fee. 18. The method of claim 12, additionally comprising, in parallel with initiating the sending, displaying a web page based on the user selected icon and/or link displayed adjacent to the associated user-initiated results on the electronic display of the computing device corresponding to the user. 



































2





20. The method of claim 12, wherein data obtained from the record for the particular user in the sanitized table has been tokenized to replace certain information for security.






19. The method of claim 12, additionally comprising: 
presenting an application or form on the electronic display of the computing device corresponding to the user to request the contact information of the user; receiving the contact information of the user; and 
storing the contact data in the record for the user of the initial table of the first electronic memory.


Claims 1 – 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 20 of co-pending application No. 16/666,153, now U.S. Patent 11,151,282.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 1 of instant application and claim 1 of  the copending invention, e.g., “transforming data in at least one or more fields of the record for the particular user in the initial table to generate a record for the particular user in a sanitized table of the electronic memory; and causing the sending of particular material received from the first entity, the particular material corresponding to the user-initiated results using a user selected icon and/or link and contact data for the particular user obtained from the sanitized table.” 
The claimed differences would be obvious to a programmer of ordinary skill because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art before the effective filing date the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
It would have been obvious to modify instant claims in order to providing more flexibility, immediacy of information transfer, increase productivity and enhance business intelligence for an enterprise. Modification would allow enhanced user initiated request for material or information that identifies the product through an internet or intranet application, web based plug-in or helper application which enables the seamless sharing of user contact data, rating preferences and terms of use. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 1 – 20 could be allowable upon receiving and approval of Terminal Disclaimer (TD/e-TD) and performing a thorough search and examination.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The closest prior art, U.S. Patent 5,999,912 A to WODARZ et al. (hereinafter “Wodarz") discloses a data structure that maps selected keyword combinations to particular information or material corresponding to each keyword combination (an expansion of ad tags (selected keywords) by a parser that searches through a conventional database (data structure) to determine valid ads (particular information) that fulfill the criteria of the ad tags, and links a particular ad to each ad tag (keyword combination); column 1, line 53 to column 2, line 6).
USPGPUB 2008/0288342 Al (INGLESHWAR) discloses presenting one or more icons and/or links associated with search results having at least a portion of corresponding selected keywords (a GUI 800 depicts advertisement category areas associated with a user-selectable button (icons) associated with a set of advertisements (search results) limited by the category selection information or keyword; paragraphs [0055]-[0057]); wherein the icons and/or links are displayed adjacent to associated search result items on an electronic display of a computing device of the plurality of computing devices (the user-selectable buttons (icons) are displayed in a segment that includes advertisements associated with keywords of the webpage being displayed (search result items) in a browser (electronic display) of a first computing device on one or more remote computing devices; figure 5; paragraph [0053]; claim 26).
USPGPUB 2009/0198579 A1 to LEWIS et al. hereinafter ("Lewis") discloses providing material based on a user-initiated request (providing a mail-in redemption (material) using a click-to-brochure icon 426 (user-initiated request); figure 6; paragraph [0091]); and causing the sending of particular material received from one of the businesses of the plurality of businesses (respective advertisers in a marketplace platform (businesses) send general advertisements to a user at 73 (particular material); figure 2; paragraph [0051]), the particular material corresponding to the user-initiated request using a selected icon and/or link (the general advertisement sent as depicted at 73 (particular material) based on the click-to-brochure icon (selected icon); paragraphs [0056], [0091]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 17, 2022						/SHAHID A ALAM/                                                                                      Primary Examiner, Art Unit 2162